      Case 1:15-cv-06563-PAE-KNF Document 252 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CCR INTERNATIONAL, INC., CCR
 DEVELOPMENT GROUP, INC., JOSÉ
 FUERTES, and BANCO COOPERATIVO
 DE PUERTO RICO,                                                          15 Civ. 6563 (PAE)
                                                                          16 Civ. 6280 (PAE)
                               Plaintiffs and Counterclaim                17 Civ. 6697 (PAE)
                               Defendants,
                                                                                ORDER
                         -v-

 ELIAS GROUP, LLC,
                               Defendant and Counterclaim
                               Plaintiff.


PAUL A. ENGELMAYER, District Judge:

       The Court today issued a decision granting defendant’s motion for summary judgment on

each of plaintiffs’ breach-of-contract claims and denying plaintiffs’ cross-motion for summary

judgment. The decision leaves open only the following: plaintiffs’ claim for breach of the

implied covenant of good faith and fair dealing, and defendant’s counterclaims.

       The Court’s intention is that this litigation move forward promptly toward completion.

Accordingly, the Court directs counsel to meet and confer, and to file on the docket of this case

by Monday, January 11, 2021, a joint letter setting forth in detail the parties’ views as to the

manner and timetable by which the outstanding issues are to be resolved. The Court will then

issue an order either setting a schedule, including as warranted for trial, or, if further discussion

is warranted, scheduling a prompt pretrial conference.

       SO ORDERED.
     Case 1:15-cv-06563-PAE-KNF Document 252 Filed 12/22/20 Page 2 of 2




                                             PaJA.�
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge

Dated: December 22, 2020
       New York, New York
